DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “the filling material” where it is unclear to the Examiner what filling material is being referred back to. For Examination purposes, “the filling material” will be treated as “a filling material”.
Claims 11-13 each disclose a size range of a specific component that as written can include a size of 0 mm or 0 mm2, where these values make the claims unclear and indefinite to the Examiner.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 10, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9101929 (Ehren hereinafter).
Regarding claim 1, Ehren teaches a combined pump-sensor arrangement (Figure 2) that discloses a substrate comprising a first main surface and an opposite second main surface (Figure 2, Substrate 3 with the first main surface facing 5 and the second main surface faces away from 5), a package lid, arranged on the first main surface of the substrate (Package Lid 13 under the broadest reasonable interpretation), defining a package comprising a measuring cavity (Measuring cavity K2), a micropump comprising a pump inlet and a pump outlet (Micropump 8 with inlet on the figure right hand side with the outlet on the figure left hand side of 8), the micropump being configured to suck in an analyte fluid present in the measuring cavity through the pump inlet and eject the same to an environment outside the measuring cavity via the pump outlet (Column 8 Lines 5-6), a sensor for detecting at least one component of the analyte fluid present within the measuring cavity and movable by means of the micropump (Sensor 14), wherein both the sensor and the micropump are arranged on the first main surface of the substrate and within the measuring cavity (Seen in Figures 2a-d).
Regarding claim 2, Ehren’s teachings are described above in claim 1 where Ehren further discloses that the micropump is arranged on the first main surface of the substrate 
Regarding claim 3, Ehren’s teachings are described above in claim 1 where Ehren further discloses that the micropump is implemented without tubes (There are no tubes shown in the micropump 8).
Regarding claim 4, Ehren’s teachings are described above in claim 1 where Ehren further discloses that the micropump is arranged to be spaced apart from the first main surface of the substrate by means of a spacer so that the result is a fluid channel between the micropump and the first main surface of the substrate (Figure 2d shows what is seen as a fluid channel for K2 with spacer 5), the fluid channel fluidically connecting to each other the measuring cavity and the pump inlet, wherein the analyte fluid can be sucked in through this fluid channel (Clearly shown in Figures 7a and 7b with Figure 2d).
Regarding claim 5, Ehren’s teachings are described above in claim 1 where Ehren further discloses that the substrate comprises a recess (recess at both sides of 3a in Figures 2), arranged in the first main surface, defining a fluid channel between the measuring cavity and the pump inlet so that the analyte fluid can be sucked in through this fluid channel (Under the broadest reasonable interpretation of the pump inlet, the recess is the through hole for fluid to pass made into the substrate 3 and the pump inlet and outlet are each the immediate instance where the tubing meets substrate 3).
Regarding claim 7, Ehren’s teachings are described above in claim 1 where Ehren further discloses that the substrate comprises an opening extending completely through the substrate (Openings around 3a in substrate 3), the opening defining a fluid inlet through which the analyte fluid may flow into the measuring cavity from the environment, and wherein the 
Regarding claim 10, Ehren’s teachings are described above in claim 1 where Ehren further discloses that the package lid is arranged on the first main surface of the substrate in a fluid-tight manner (Figure 2d, inherently sealed to prevent leaking).
Regarding claim 14, Ehren’s teachings are described above in claim 1 where Ehren further discloses that the micropump is implemented to be an MEMS (micro electro mechanical system) micropump (Column 1 lines 25-30 detail the use of micromechanical pumps and the pump shown by Ehren is an MEM).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 9101929 (Ehren) in view of US 2016/0169704 (Badeja hereinafter).
Regarding claim 6, Ehren’s teachings are described above in claim 1 but are silent with respect to the package lid comprises an opening defining a fluid inlet through which the analyte fluid may flow into the measuring cavity from the environment, the opening being arranged adjacent to the sensor.
However, Badeja teaches an on lab chip (Figure 1) that discloses a package lid that comprises an opening defining a fluid inlet through which the analyte fluid may flow into the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pump-sensor of Ehren with the different inlet location and package lid of Badeja to allow for less material to be used while allowing the pump-sensor unit to adapt to the required special constraints to detect the analyte.
Regarding claim 15, Ehren’s teachings are described above in claim 1 but are silent with respect that the sensor is configured to detect at least a gas and/or solid particle and/or volatile organic compounds present in the (analyte) fluid. 
However, Badeja teaches a lab on chip that discloses their sensors capable of determining at least a gas and/or solid particle and/or volatile organic compounds present in the (analyte) fluid (¶ 43). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensing capabilities of Ehren with the teachings of Badeja to be able to detect the desired targets per the applied application. 
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 9101929 (Ehren) in view of US 6548895 (Benavides hereinafter).
Regarding claim 8, Ehren’s teachings are described above in claim 1 but are silent with respect to a filling material is arranged within the measuring cavity, the filling material filling at least a part of the overall volume of the measuring cavity so that the remaining volume of the measuring cavity where the analyte fluid may propagate is reduced by the portion of the filling material.
However, Benavides teaches a microfluidic device that discloses a filling material is arranged within the measuring cavity, the filling material filling at least a part of the overall 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the measuring cavity with a filling material to ensure the required geometry for the sensor is obtained therefore leading to more accurate sensing. 
Regarding claim 9, Ehren’s teachings are described above in claim 1 but are silent with respect to a filling material comprises a casting compound coating the measuring cavity, at least with the exception of a fluid flow path between an active sensor area of the sensor and the pump inlet.
However, Benavides teaches a microfluidic device that discloses a filling material comprises a casting compound coating the measuring cavity, at least with the exception of a fluid flow path between an active sensor area of the sensor and the pump inlet (Filling material 76 per Column 13 Line 54 to Column 14 Line 10). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the measuring cavity with a filling material to ensure the required geometry for the sensor is obtained therefore leading to more accurate sensing
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 9101929 (Ehren).
Regarding claim 11, Ehren’s teachings are described above in claim 1 but are silent with respect to the package comprises a structural height HG of HG = 1 mm or less, and/or wherein the measuring cavity comprises a structural clearance height HK between the first main surface of the substrate and the package lid of HK = 1 mm or less.
However, it would have been an obvious matter of design choice to size the package and measuring cavity with these specific heights, since such a modification would have involved In re Rose, 105 USPQ 237
Regarding claim 12, Ehren’s teachings are described above in claim 1 but are silent with respect to the surface area of the package defined by the package lid on the first main surface of the substrate is 8 x 4 mm2 or less.
However, it would have been an obvious matter of design choice to size the package surface area covered by the package lid, since such a modification would have involved a mere change in the size of a component. A change of size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237
Regarding claim 13, Ehren’s teachings are described above in claim 1 but are silent with respect to the micropump comprises lateral dimensions of 4 x 4 mm2 or less.
However, it would have been an obvious matter of design choice to size the micropump, since such a modification would have involved a mere change in the size of a component. A change of size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175.  The examiner can normally be reached on Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746